Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Amendments to the Claims
	Please cancel claim 11, amend claim 5, and add new claim 21 as follows:
5.	(Currently Amended)  The method of claim 4, wherein generating the plurality of histogram bins based on the histogram resolution for the data type further comprises:
receiving a sample size for the histogram for the data type, the sample size indicating a number of documents from the collection of documents;
retrieving, by the document-oriented database system, a subset of documents from the collection of documents based on the sample size; and
determining the size, the percentage of distinct values, and the maximum value for each histogram bin of the plurality of histogram bins based on the values of the data type stored in the first array and the second array by the array field.
21.	(New) The computer system of claim 20, wherein the array field stores arrays with elements having a plurality of data types, wherein the histogram is a multi-histogram, and wherein generating the multi-histogram further comprises:
identifying a set of scalar data types corresponding to data stored in elements of arrays of the array field;
generating a histogram for each data type in the set of scalar data types;

storing, by the document-oriented database system, the multi-histogram.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for performing cost-based optimization of document-oriented database queries on arrays: generating a histogram for the array field, the histogram describing the distribution of the elements of the array field; receiving, by the document-oriented database system, a query statement for querying a document-oriented database, the query statement specifying an expression based on elements of the array field; identifying a plurality of operators for executing the query statement; assigning a cost to each operator from the plurality of operators based on the histogram; comparing the costs assigned to each of the plurality of operators; and generating, based on the comparison, an optimal query execution plan.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for performing cost-based optimization of document-oriented database queries on arrays.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art

	Gordo, Albert et al, “Large-scale document image retrieval and classification with runlength histograms and binary embeddings,” teaches image document search and retrieval using histograms representing entire documents, does not teach generating a histogram for array fields in a document, assigning a cost to query operators, or generating a query execution plan based on a comparison of said costs (sections 2-3 pages 1988-1901); and 
	Reinhardt et al (US 20160055261) teaches analyzing graphs with histograms representing characteristics of graphs, does not teach generating a histogram for array fields in a document, assigning a cost to query operators, or generating a query execution plan based on a comparison of said costs (paragraph 0032-0037, 0052).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        11/17/21